Citation Nr: 1123831	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-27 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and an anxiety reaction.

2.  Entitlement to a disability rating in excess of 10 percent for the service connected residuals of a right knee surgery. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1973 to August 1979.

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which, inter alia, denied the Veteran's claim for service connection for an acquired psychiatric disorder, and denied him an increased rating in excess of 10 percent for his service-connected right knee disability.  

In September 2007, the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO); a transcript of the hearing has been associated with the record.

The Board notes that the Veteran's current claim of service connection for an acquired psychiatric disorder was originally raised as one for an anxiety disorder and a nervous condition.  See the Veteran's March 2006 claim.  The Veteran was previously denied service connection for a nervous condition in a rating decision dated in February 1980.  If the current claim were to be considered a request for service connection for the condition denied in February 1980, the Veteran would first have to submit new and material evidence sufficient to reopen the claim under 38 C.F.R. § 3.156 (2010).  See 38 U.S.C.A. § 5108 (West 2002).  However, the Board notes that at the time of his March 1980 rating decision, the Veteran had been diagnosed with "anxiety reaction."  See the VA medical examination of February 1980.  In addition, the February 1980 rating decision specifically found that the Veteran was not entitled to service connection for "[a]nxiety reaction."  

The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a claim based on a new mental disorder, taken either alone or in combination with a prior diagnosis of a related mental disorder, states a new claim.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs v. Peake, 520 F.3d 1330, 1334 (2008).  In this regard, the Veteran has submitted private treatment records dated in 2005 and 2006 that show that he has been diagnosed with major depression.  This is a new diagnosis and was not considered at the time of the February 1980 claim.  Therefore, despite the fact that certain symptoms of the Veteran's current psychiatric disorder and his post-service psychiatric disorder appear to overlap (see e.g., the DRO hearing transcript pges. 8-9), the Board concludes that application of the above law requires that this claim be treated as a new claim for service connection for an acquired psychiatric disorder.  At worst, this allows for the interpretation of the record most favorable to the Veteran, such that he is not presented with the preliminary burden of providing new and material evidence sufficient to reopen his claim and thus results in no prejudice to the Veteran.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a right knee surgery do not manifest with arthritis affecting a single major joint, or with right knee instability in excess of slightly disabling, or symptoms associated dislocated semilunar cartilage with effusion into the joint, do not result in limitation of motion of flexion to 45 degrees or less, nor do they result in limitation of extension to 10 degrees or more.  The degree of additional functional loss due to pain, weakness, repetitive motion, and difficulty standing or walking for extended periods, does not cause additional functional loss in terms of limitation of the range of motion of the Veteran's right knee.


CONCLUSIONS OF LAW

The criteria for a disability rating in excess of 10 percent for service-connected residuals of a right knee surgery have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of the VCAA letter from the agency of original jurisdiction (AOJ) to the Veteran dated in April 2006.  That letter effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim for a higher rating for his right knee; (2) informing him about the information and evidence VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Furthermore, the April 2006 letter from the AOJ further advised the Veteran of the elements of a disability rating and an effective date for his claim.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Concerning his claim for an increased rating for his right knee disorder, in Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), the United States Court of Appeals for Veterans Claims (Court) held that for an increased-compensation claim, section § 5103(a) requires, at a minimum, that VA notify the Veteran that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the Veteran's employment and daily life.  The Court also required notice as to the requirements of the relevant Diagnostic Code.  However, the Federal Circuit Court vacated this portion of the Court's decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez Flores v. Shinseki, 580 F.3d 1270, 1277-78 (Fed. Cir. 2009).

The Veteran was provided with general notice as to the requirements for an increased rating for his right knee by the April 2006 notice letter.  Furthermore, the Veteran has submitted statements to VA that show that he is clearly aware of the general criteria for proving a claim for an increased rating for his right knee.  See the Veteran's April 2006 statement, August 2007 substantive appeal (VA Form 9), and the September 2007 DRO hearing transcript pges. 2-3, 4-5.  Finally, the May 2006 rating decision, the July 2007 statement of the case (SOC), the September 2007 notice letter, and the February 2008, and May and July 2010 supplemental SOCs (SSOCs) have all provided the Veteran with a review of the specific criteria which had been used to assign a disability rating for his right knee.  Given this record, any error in notice has been in the provision of notice in excess of what is required by the governing law.  Therefore, the Veteran has clearly been adequately informed of the evidence necessary to support his claim to enable his full participation in his case.  See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  Therefore, the Board concludes the Veteran has been provided with all required notice for his claim.

Concerning the timing of his VCAA notice, the Board observes that the AOJ issued all required VCAA notice prior to the May 2006 rating decision on appeal.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  

In addition to notification, VA is required to assist the Veteran in finding evidence to support his claim.  See 38 U.S.C.A. § 5103A.  The AOJ has secured service treatment records (STRs), and two VA medical examinations regarding the severity his right knee disability.  The Veteran has submitted numerous personal statements, DRO hearing testimony, and his relevant Social Security Administration (SSA) and Office of Personnel Management (OPM) records, as well as private treatment records from the physicians referenced in his SSA and OPM records.  The Veteran has not provided authorization for VA to obtain any additional private medical records that might further support his claim, nor has he indicated that such records exist.  

Finally, the Board notes that, pursuant to 38 U.S.C. § 5103A, the VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes for a claim for an increased rating.  See 38 C.F.R. § 4.2.  The Veteran was provided VA medical examinations in April 2006 and October 2007; both examinations included range of motion tests, and a description of the functional effects of the Veteran's right knee disability.  As such, these examinations have been adequate for rating purposes.  

However, the Board notes that the Veteran's last VA orthopedic examination was provided in October 2007, almost four years ago.  In September 2009, the Veteran's representative asserted that the Veteran's last VA orthopedic examination was out of date and he should be provided with a new examination.  However, the Veteran was scheduled for a VA orthopedic examination in February 2009 and the record indicates that he was advised via telephone of this examination.  Regarding the notice provided to the Veteran, there is a presumption of regularity to agency actions, as the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992); see alsoKyhn v. Shinseki, 24 Vet. App. 228, 234-35 (2011) (per curiam).  As such, without any evidence to the contrary, it is presumed that the Veteran was informed of his scheduled VA orthopedic examination.  In any event, the February 2009 record indicates that the Veteran was notified of his appointment and simply did not appear for the examination.  Therefore, the record shows that the Veteran was scheduled for a VA medical examination to ascertain the current severity of his service-connected right knee disability, and he has not provided good cause for his failure to appear for the examination.  

In this regard, the Board notes that in an increased rating claim, where the Veteran fails to report for an examination scheduled in connection with a claim for an increase, the claim shall be denied.  See 38 C.F.R. § 3.655; Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  However, in such a case, when a Veteran misses a scheduled VA examination, the Board must first consider (1) whether the examination was necessary to establish entitlement to the benefit sought, and (2) whether the Veteran lacked good cause to miss the scheduled examination.  See 38 C.F.R. § 3.655(a).  As noted previously, the Veteran has presented no evidence that he had good cause to miss his February 2009 VA orthopedic examination.  Even so, the Veteran was provided VA orthopedic examinations regarding his right knee in April 2006 and October 2007 and both examinations provided a thorough review of the status of his right knee.  Since the October 2007 examination, neither the Veteran nor his representative have presented any evidence that his right knee has worsened (or improved) since the last examination, such that the February 2009 VA orthopedic examination cannot be deemed to be "necessary" for review of the severity of the Veteran's right knee disability currently on appeal.  See VAOPGCPREC 11-95 (April 7, 1995).  Therefore, in light of the law governing such an instance, the Board may proceed with adjudication of his claim for an increased rating based on the evidence of record.  The Board notes that in this instance it is applying the governing law with a broad and liberal interpretation.  In any event, such an application of the law does not prejudice the Veteran's claim in that this interpretation allows for review of his increased rating claim based on the available evidence.  

Governing Laws and Regulations for Higher Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his right knee disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The right knee disability claim currently on appeal arises from a claim for an increased rating received by the AOJ in March 2006.  Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court recently held VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is to say, the Board must consider whether there have been times when his service-connected right knee disability has been more severe than at others.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed (in this case, March 2005) until the VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Disabilities of the musculoskeletal system are based on the inability, due to damage or infection of parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  As such, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Analysis - A Rating in Excess of 10 Percent for the Veteran's Right Knee Disorder

In the February 1980 rating decision, the Veteran was granted service connection for a short hamstring and teno-synovitis PAS as the residuals of a right knee surgery and assigned a 10 percent disability rating under Diagnostic Code 5257.  38 C.F.R. § 4.71a.  The Veteran currently seeks a rating in excess of 10 percent for his right knee disability.  

The Veteran's disorder continues to be rated under Diagnostic Code 5257, designated for "other impairment of the knee," which assigns a rating based on the level of "recurrent subluxation or lateral instability."  See 38 C.F.R. § 4.71a.  According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Pursuant to 38 C.F.R. §§ 4.40 and 4.45 (2005), pain is inapplicable to ratings under Diagnostic Code 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The words "slight," "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

In this case, the Board notes that there is no evidence of any lateral instability affecting the Veteran's knee.  In fact, the April 2006 VA orthopedic examiner found that the Veteran's was negative for McMurray's, Lachman's, valgus and varus stress, and anterior and posterior drawer tests, indicating that the Veteran had "good stability of his right knee."  The October 2007 VA orthopedic examination also found that there was no instability with similarly negative results.  There is also no evidence in the record that the Veteran experiences subluxation.  Subluxation is defined as an incomplete or partial dislocation.  See Dorland's Illustrated Medical Dictionary 1819 (31st ed. 2007).  In fact, both the April 2006 and October 2007 VA orthopedic examiners found that the Veteran's right knee was negative for subluxation or dislocation.  As such, the Board concludes that the Veteran's right knee disability does not cause even slight impairment, as that manifestation of a knee disorder is considered under Diagnostic Code 5257.  Even so, the Board notes that the Veteran's current 10 percent disability rating has been in effect from August 1979, i.e. for more than 20 years, such that his rating is considered a protected rating.  38 C.F.R. § 3.951(b).  Therefore, the Board concludes that the Veteran is not entitled to a disability rating in excess of slight under Diagnostic Code 5257 for the appeal period.

The Board notes that the Veteran may be entitled to a rating in excess of 10 percent under alternate rating codes.  Diagnostic Codes 5260, 5261, provide ratings for the knee due to limitation of the range of motion.  Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.

Concerning this, the evidence of record does not support a rating in excess of 10 percent under Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.7.  The VA medical examination of April 2006 found that the Veteran had a range of motion of full extension (0 degrees) to 135 degrees of flexion.  The flexion of the Veteran's right knee was further limited to 130 degrees due to pain in the joint.  The examiner concluded that the Veteran's right knee range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  The October 2007 VA orthopedic examination found that the Veteran's right knee had a range of motion of 0 degrees of extension to 130 degrees of flexion, with pain additionally limiting the range of flexion to 90 degrees, but no additional limitation of extension.  The examiner found no additional limitation of motion on repetitive use of the joint.  X-ray studies of the right knee revealed no cystic lesions, masses or fracture.  There was no evidence of joint effusion.  As such, although there is some variation in the Veteran's range of motion, there is no evidence of even a compensable limitation of flexion to 45 degrees or extension limited to 10 degrees for the right knee under application of the range of motion codes applicable to the right knee.  Thus, under application of the standards of Diagnostic Codes 5260 and 5261, the limitations to the Veteran's extension and flexion do not allow for a rating in excess of non-compensable.  

Furthermore, there is no evidence that the Veteran's pain or other functional limitations of motion of his right knee cause him to experience additional restrictions of the range of motion of the Veteran's right knee to a 15 degrees of extension or 30 degrees of flexion, such that a compensable rating is also not warranted for any additional functional loss under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

The record also contains evidence of additional functional limitations to the Veteran's service-connected right knee disorder.  The Veteran submitted a private treatment record dated in September 2005 from the Centro Diabetes Para Puerto Rico, which indicated that the Veteran could walk freely but experiences periods of pain.  The Veteran also indicated in an April 2006 statement that his right knee interferes with his job duties because he works on his feet during the day.  The April 2006 VA orthopedic examination noted that the Veteran experienced pain and numbness in his right knee that interfered with standing, walking, and kneeling to pick up objects while at his work as a postal clerk, and that he would limp after prolonged standing or walking.  His right knee pain also interfered with walking up and down stairs, and he is unable to play handball, basketball, or do calisthenics due to his right knee pain.  The Veteran utilized a knee brace to alleviate his symptoms.   

The Veteran also submitted private treatment records from the Centro Fisiatrico and Medicina Deportiva that indicated that he received treatment for pain and inflammation of the right knee during the month of September 2006.  In his August 2007 VA form 9, the Veteran indicated that he experienced consistent pain in his right knee of 7 on a 1-10 point scale, and that he had begun to use a cane.  See also the DRO hearing transcript pges. 2-3.  The October 2007 VA orthopedic examination also noted that the Veteran was using a cane and brace.  The examiner also noted that the Veteran reported being able to walk more than a quarter of a mile, but less than 1 mile, that the Veteran experienced flare-ups about three times per week that lasted from 1 to 2 days with warmth, swelling, and tenderness.  These were precipitated by squatting, standing, moving, or twisting motions, and could be alleviated by elevation with a brace.  The Veteran's gate was indicated as being antalgic.  Finally, the examiner noted that the Veteran's right knee prevented him from participating in sports and caused severe limitation of his daily activities in terms of his ability to perform chores, exercise, and recreation.  His right knee also caused moderate limitation of his ability to shop, travel, and dress himself, and mild impairment of his ability to bathe.  The Veteran's right knee disability did not cause any interference with feeding, toileting, or grooming.  

As such, the above evidence clearly shows that the Veteran experiences various functional limitations due to his service-connected right knee disorder.  However, none of these additional functional limitations of the Veteran's right knee cause him to experience the equivalent of additional restriction of the range of motion of the Veteran's right knee to a 15 degrees of extension or 30 degrees of flexion, such that a higher rating is not warranted for the appeal period under Diagnostic Codes 5260 or 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

There is also no evidence of arthritis affecting the Veteran's right knee or related to his right knee disorder.  In fact, both the April 2006 and October 2007 VA orthopedic examinations indicated that the Veteran's right knee does not show any evidence of an arthritis disorder.  Arthritis due to trauma must be established by x-ray evidence.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

The record contains evidence that the Veteran's right knee disorder has begun to manifest with episodes of locking and pain, with the right knee locking for up to three hours and on occasion requiring emergency care.  See the Veteran's August 2007 VA Form 9, and the DRO hearing transcript pg. 2.  Finally, this was confirmed by the October 2007 VA orthopedic examiner, who found that the Veteran experiences locking episodes "[o]ne to three times per month."  However, the Veteran has never been diagnosed with dislocated semilunar cartilage, nor is there any evidence of "effusion," nor are episodes of locking observed to be one to three times per month sufficient to be considered frequent such that application of Diagnostic Code 5258 would be appropriate.  Finally, there is no evidence of any diagnosis of anklyosis (Diagnostic Code 5256), or impairment of the tibia and fibula (Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 5263), or of equivalent symptoms of these disorders affecting the Veteran's right knee.  Nor does Diagnostic Code 5259 allow for a rating in excess of that already awarded for the appeal period.  Therefore, these Diagnostic Codes are not for application.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).

In summary, the Board finds that the evidence does not support a rating in excess of 10 percent under the relevant rating criteria.  38 C.F.R. § 4.3.  

Staged rating for Veteran's Service-Connected Right Knee Disability

Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a further staged rating is appropriate.  Here, the Board has concluded that the Veteran's right knee disability does not merit a rating in excess of 10 percent for the appeal.  The Board concludes that the evidence of record provides no basis to "stage" his ratings for the appeal period. 

Extraschedular Rating for Veteran's Service-Connected Right Knee Disability

The Court recently clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the AOJ or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321(b).  In this case, the Veteran's functional impairment shown in the record caused by his right knee disability are specifically incorporated in the rating criteria under 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 at 206.  With the applicable rating criteria requiring consideration of these elements of the Veteran's disability, an extraschedular analysis is moot.  

However, even if the Board were to concede that the rating criteria do not address all of the effects of the Veteran's service-connected right knee disability, the evidence of record does not show any exceptional or unusual circumstances, to suggest that the Veteran is not adequately compensated by the regular Rating Schedule.  There is some evidence that the Veteran's right knee disability has interfered with his employment.  See the Veteran's April 2006 statement, the DRO hearing transcript pges. 5, 11; see also the April 2006 and October 2007 VA orthopedic examinations, the December 2006 OPM letter, and the SSA and OPM records submitted by the Veteran in October 2007.  However, these records, and the Veteran statements make clear that other disorders were also major factors in causing him to retire.  In fact, the Veteran specifically indicated that he retired primarily due to "Meniere's disease."  See the DRO hearing transcript pg. 5.  The Veteran has not submitted any evidence that his right knee has caused him to miss work prior to his retirement or reduced his earnings at his current employment such that an additional extra-schedular rating would be appropriate.  Further, there is no evidence of inpatient treatment or hospitalization for his right knee disability.  As such, the evidence does not show that the Veteran is not adequately compensated by the regular Rating Schedule.  

Therefore, the evidence of record simply does not warrant an extraschedular rating.  In reaching this conclusion, the Board notes that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 10 percent for the Veteran's residuals of a right knee surgery is denied.


REMAND

In regards to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board concludes that further development of the evidence is necessary prior to adjudication of the Veteran's appeal.  

First, the AOJ must undertake further efforts to obtain possible missing service treatment records (STRs) - specifically, the Veteran has repeatedly requested that the AOJ obtain the STRs from his initial period of active duty service from 1973 to 1976.  See the Veteran's April 2006 and March 2007 statements, November 2006 notice of disagreement (NOD), and the DRO hearing transcript pg. 11.  In particular, the Veteran has indicated that his current acquired psychiatric disorder began in 1974 during this period of military service.  See also the Veteran's August 2007 VA Form 9, and the DRO hearing transcript pges. 6, 9.  The Board notes that the STRs date from 1976 to 1979, but do not contain records from the period from 1973 to 1976.  

The VA is required to obtain the appellant's STRs or other relevant service records held or maintained by a government entity.  38 U.S.C.A. § 5103A(c).  When the VA attempts to obtain records from a Federal department or agency, the efforts to obtain these records must continue until they are obtained unless it is reasonably certain they do not exist or that further efforts to obtain them would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), (c)(3).  In addition, when STRs are lost or missing, the Court has held that the VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

Therefore, in light of the lack of relevant STRs from the Veteran's initial period of active duty military service, a remand is necessary for the AOJ to attempt to obtain these records.  Furthermore, as the Veteran's claim is one for an acquired psychiatric disorder, the AOJ should request the Veteran's complete service personnel records (SPRs), as these may also show changes in behavior or other evidence relevant to a claim for an acquired psychiatric disorder.  

Second, pursuant to 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The standard for a VA medical examination is quite low.

The Veteran has alleged that he developed a nervous disorder during his military service, that the symptoms of this disorder have manifested from the time of his service to the present, and that his military service caused him to develop his current psychiatric disorder.  See the Veteran's August 1979 and March 2006 claims, March and October 2007, and May 2009 statements, November 2006 NOD, and August 2007 VA Form 9; see also the hearing transcript pges. 6-10.

In this regard, the Veteran's STRs show that he received treatment for nervous attacks and depression related to family worries in September and October 1977, and he was diagnosed with alcoholism in February 1978, and was monitored for substance abuse from October 1977 to December 1978.  Furthermore, shortly before his separation from active duty service, the Veteran signed a medical history indicating that he had a history of nervous trouble with a tremor in his hands when excited.  The Veteran has argued that his substance abuse problems developed as self-treatment for his acquired psychiatric disorder.  See the Veteran's November 2006 NOD, and March 2007 statement.  The Board notes that for claims filed after October 31, 1990, service-connected disability compensation is precluded for disability that is the result of the Veteran's willful misconduct or the abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.1(n), 3.301.  However, service-connected disability compensation may be awarded for an alcohol or drug abuse disability secondary to a service-connected disability or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Furthermore, the Veteran has provided evidence of current treatment for major depression, and indicated his belief that these disorders are linked, including stating that he has experienced the same symptoms of an acquired psychiatric disorder from the time of his military service.  

With evidence of in-service treatment for a psychiatric disorder, a current diagnosis, and some evidence of a link between the two, a VA psychiatric examination is necessary to determine the nature and etiology of the Veteran's current acquired psychiatric disorder.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the National Personnel Records Center, or other appropriate records custodian, and attempt to obtain the Veteran's complete service treatment records (STRs) and service personnel records (SPRs).  

	This should specifically include a request for the Veteran's STRs for the period from the Veteran's first period of active duty service, i.e., June 1973 to August 1976.  The AOJ should utilize all of the relevant evidence of record when attempting to obtain the relevant STRs.  All attempts to secure these records, and any response received, must be documented in the claims file.  If any records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the current nature and etiology of his current acquired psychiatric disorder.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating.  

	The examination should include any diagnostic testing or evaluation deemed necessary prior to providing a diagnosis and etiology of any current acquired psychiatric disorder and the results of such testing should be associated with the claims file.  The claims file, including a complete copy of this remand, must be made available for review of his pertinent medical history.  The examination report must indicate whether such review was accomplished.  The examiner should attempt to reconcile the medical history of the Veteran contained in the claims file, along with any history provided by the Veteran himself, and address the following issues:

(A)	The VA medical examiner should provide a comprehensive diagnosis and history of any current acquired psychiatric disorder that the Veteran is experiencing.  

	This should include acknowledging:  the Veteran's history of relevant in-service treatment, the Veteran's current diagnosis of major depression, and any relevant history of symptoms or treatment for an acquired psychiatric disorder as provided by the Veteran, as well as any relevant evidence obtained subsequent to this remand.

(B)	Then, based on the examination of the Veteran, any test results, and a review of the claims file, the examiner should indicate whether it is at least as likely as not that any current acquired psychiatric disorder is the result of, or otherwise related to, his military service from June 1973 to August 1979.  The opinion should as much as possible be based on the evidence of record, 

(C)	The examiner should also indicate if any substance abuse during service was self-medication for an acquired psychiatric disorder incurred during the Veteran's military service.

(D)	The examiner should also comment on the likelihood that the Veteran's current acquired psychiatric disorder is due to post-service intercurrent causes, wholly unrelated to his military service.

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should explain the rationale of the opinion, whether favorable or unfavorable, based on the evidence of record.  If the examiner is unable to provide the requested opinion, please expressly indicate this and explain why this is not possible.  

3.	Then, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of his claims.

4.	Then, readjudicate the claim for service connection for an acquired psychiatric disorder, in light of any new evidence obtained.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


